Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 11, 13-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (2015/0040428).
     Davis shows footwear having an upper (400/830); and a sole coupled to the upper, the sole comprising one or more elongate shape memory components (200) forming a midsole and defining a cavity (see spaces as shown in figure 17 at number 230 and shown in figure 21 between the elongate components) between the upper and the one or more elongate shape memory components, wherein the upper forms a top boundary of the cavity (as shown in figure 28 the upper 830 includes a bottom portion and the sole 200 is formed directly thereon and therefore the bottom of the upper shown in figure 28 would form a top boundary of the cavities formed by the components 200 as shown as the exposed areas in figure 17 and 21) as claimed.
     In reference to claim 5, Davis shows a component (230) located in a cavity between the upper (400/830) and the memory components (200).
     In reference to claim 8, Davis shows footwear comprising shape memory components (200) which form a bottom of a midsole and a base/upper (400) as claimed.

     In reference to claims 15, 16, and 20, Davis teaches a method of making footwear comprising arranging shape memory components (200) in an additive process on a base/upper (400) as claimed.
     In reference to claim 17, the cavity of Davis is considered to extend from the heel to a toe in that the cavity is formed by the area encompassed by element 230 and the slits formed between the element 200 shown in figure 17 and which is bordered at the top by the upper which is attached to the top of the sole (200) shown in figure 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9, 10, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Houser (2002/0038522).
     Davis as discussed above shows an article of footwear substantially as claimed except for the exact material for the memory components and providing a frame/covering.  Houser teaches making elongate shape memory components (10) formed from nickel titanium (see paragraph [0029]), and teaches providing a frame/covering (6) as claimed.  It would have been obvious to use nickel titanium and to provide a frame/covering as taught by Houser in the footwear of Davis to increase durability, protect the components, and to form a conventional looking sole.
     In reference to claim 10, Houser teaches the use of foam for a base see paragraph [0032].
     In reference to claim 12, Houser teaches the use of nickel Titanium see paragraph [0029].
.  
Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive.
     In response to applicants’ arguments that Davis does not show a “shape memory component” (200), it is noted that claims in a pending application should be given their broadest reasonable interpretation (In re Pearson, 181 USPQ 641 (CCPA 1974)) and it is noted that the materials listed in paragraph [0057] would inherently retain a shape after a force is removed inasmuch as applicant has claimed and defined such.
     In response to applicants’ arguments directed towards the cavity located, Davis teaches directly forming the sole structure 200 on the bottom of an upper (which includes a bottom shown at 830 in figure 28) and the upper forms a top boundary of the cavity (as shown in figure 28 the upper 830 includes a bottom portion and the sole 200 is formed directly thereon and therefore the bottom of the upper shown in figure 28 would form a top boundary of the cavities formed by the components 200 as shown as the exposed areas in figure 17 and 21).  Also after further consideration Davis does show and teach a further component (230) located within a cavity inasmuch as applicant has claimed such.  It is noted that Davis does not teach or show element 230 being directly attached to the bottom of the upper as applicant shows in figure 7.
     In response to applicants’ arguments directed towards the 35 USC 102 rejection based on Houser and Anderie, it is noted that these rejections have been withdrawn in view of the current amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732